DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' Preliminary Amendment, received 4-27-2021, is acknowledged.
Applicants' Corrected Preliminary Amendment, received 5-7-2021, is acknowledged.  Claims 1, 4, 9, 24, 27, 104, 105, 116, and 134-137 have been amended.  Claims 5-8, 10-23, 25, 26, 29-103, 108-115, 117-133, and 138-140 have been canceled.  New claims 431-433 have been added.
Claims 1-4, 9, 24, 27, 28, 104-107, 116, 134-137, and 431-433 are pending and under consideration.
Specification
The disclosure is objected to because of the following informalities:
Throughout the specification, sometime "e.g." appears in italics and sometimes not.  Use only one form.
Paragraph 0022, there is no Brief Description of what is 96-well Plate 2, Disc Shaker 2, or, Disc incubator 2.
Page 17, line 1, the first instance of "CLSI" should be defined.
Paragraph 0051, line 10, "Entitled" should be "entitled".
Paragraph 0079, bacterial names should be in italics.
Paragraph 0080, bacterial names should be in italics.
Paragraph 00205, line 2, contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-
Paragraph 00216, "Streptococcus Agalactiae" should be "Streptococcus agalactiae".
Paragraph 00222, line 2, contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Paragraph 0225, line 4, "staphylococcus aureus" should be "Staphylococcus aureus".
Paragraph 0228, bacterial names should be in italics.
Paragraph 0301, bacterial names should be in italics.
Appropriate correction is required.
Claim Objections
Claims 27 and 28 are objected to because of the following:  "CLSI MIC" is not defined.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 9, 24, 27, 28, 104-107, 116, 134-137, and 431-433 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to 
	Claim 1 recites that an inoculant is "derived" from a clinical sample.
	Claim 433 recites than an inoculant is "derived" from a bodily fluid.
	The specification does not define the metes and bounds of "derived".  Thus, it is unclear what forms of inoculant may be included in or excluded from the scope of "derived".
	The claims are drawn to "bacteria in a clinical sample" wherein a test portion of the clinical sample is placed in a medium with an antibiotic agent.  A control portion is placed in "a" medium not containing said antibiotic agent.
	It is unclear if the amount of said clinical sample is the same in the test and control portion.
	If said clinical sample is a tissue sample, is there any pretreatment of said tissue sample before placing in said medium?
	Claims 2-4, 9, 24, 27, 28, 104-107, 116, 134-137, and 431-432 are dependent claims, but do not clarify the issue.
Claims 1-4, 9, 24, 27, 28, 104-107, 116, 134-137, and 431-433 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  
	The omitted steps are: (i) methods and reagents for determining RNA quantity in samples; (2) correlating the difference between the quantity of RNA in the test portion with the quantity of RNA in the control portion with whether a bacteria is susceptible to an antibiotic agent.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 is the method of claim 1, wherein the RNA comprises at least one of pre-ribosomal RNA, mature RNA, ribosomal RNA, 16S rRNA and 23S rRNA.
	It is unclear if "16S rRNA and 23S rRNA" is one choice or two choices.  If two choices, it is recommended that the claim be amended to recite "16S rRNA, and 23S rRNA".
Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 is the method of claim 1, wherein the antibiotic agent comprises at least one of Gentamicin, Ciprofloxacin, Cefazolin, Ceftriaxone, Cefepime, Ampicillin, Trimethoprim-Sulfamethoxazole, Nitrofurantoin, Fosfomycin, Amoxicillin-Clavulanate, Amikacin, Ertapenem, Meropenem and combinations thereof.
	It is unclear if " Meropenem and combinations thereof " is one choice or two choices.  If two choices, it is recommended that the claim be amended to recite " Meropenem, and combinations thereof "
Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 27 is the method of claim 1, wherein the predetermined rate-targeted concentration is equal to or above the resistant CLSI MIC cutoff (for urine) for the antibiotic agent.
	It is unclear what is meant by "(for urine)".  Does it mean that the clinical sample is urine?  If the clinical sample is not urine, then it is unclear what is "for urine" if the sample is, e.g., blood, or a tissue sample.
Claims 105-107, 116, and 134-137 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear why the "control portion" is not also lysed prior to determining the quantity of RNA in said "control portion".  Should not both the "control" and "test" be treated identically to provide an accurate determination of any difference in RNA detected?
Claims 106, and 107 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 106 is the method of claim 105, further comprising the steps of 
g) subjecting the test portion to mechanical lysis to cause disruption of a cellular membrane in the bacteria;  4Attorney Docket No. 64593US01 U.S. Patent Application No. 16/639,624 
Corrected Preliminary Amendment Dated May 7, 2020h) contacting the test portion with an alkaline material to produce a lysate composition comprising the RNA; and 
i) recovering the lysate composition from the test portion.

	Claim 105 already recites that the test portion has been lysed.
	Claim 106 recites "further comprising the step of subjecting the test portion to mechanical lysis"'
	It is unclear if said test portion is lysed multiple times in claim 106, and if the type of lysing is the same in both claim 105.
	Dependent claim 107 does not clarify the issues.
Claim 107 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 107 is the method of claim 106, wherein Step h) comprises contacting the bacteria in the test portion with an alkaline liquid.
	Step H in claim 106 recites contacting the test portion with an alkaline "material".
	Thus, it is unclear what is the difference between "alkaline liquid" and "alkaline material".
Claim 134 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 134 is the method of Claim 105, wherein Step h) is carried out after commencement of disruption of the cellular membrane in Step g).
	The claim is unclear because neither claim 105 nor claim 1 from which claim 105 depends recite a Step h or a Step g.
Claim 136 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 136 is the method of claim 1, wherein the bacteria are not susceptible to the antibiotic agent if the quantity of RNA in the control portion is nearly equal, equal, or less than the quantity of RNA in the test portion at the conclusion of the incubation period.
	The specification does not define the metes and bounds of "nearly equal".  Thus, it is unclear what quantities of RNA are meant to be included in or excluded from the scope of "nearly equal".
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 9, 24, 136, 137, 432, and 433 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haake et al. (U.S. 2015/0104789, April 16, 2015).
	The claims are drawn to a method for determining the susceptibility of bacteria in a clinical sample or an inoculant derived therefrom to an antibiotic agent, the method comprising:
a) inoculating a test portion of the clinical sample in a medium containing a predetermined rate-targeted concentration of the antibiotic agent;
b) inoculating a control portion of the clinical sample in a medium that does not contain the antibiotic agent;
c) incubating the test portion for an incubation period;
d) incubating the control portion for the incubation period;
e) determining a quantity of RNA in the test portion and a quantity of RNA in the control portion at the conclusion of the incubation period that is less than 480 minutes after the completion of step a); and
f) determining a susceptibility of the bacteria to the antibiotic agent by comparing the quantity of RNA in the test portion to the quantity of the RNA in the control portion.

	The instant specification, paragraph 0051, defines "rate-targeted concentration of an antibiotic agent" as 
	a concentration of an antimicrobial agent that may differ from conventionally utilized 
concentrations for a given antimicrobial agent, and which is pre-selected to provide an incubation period, for the given antimicrobial agent, that has a desired, or target, duration (i.e., 60 minutes, 90 minutes, 120 minutes, etc.). Such concentrations can be referred to as rate- targeted concentrations.

	Thus, while reciting that the medium contains a "predetermined rate-targeted concentration of the antibiotic agent", does not restrict the concentration to any amount.

	Thus, Haake et al. teach determining the susceptibility of bacteria in a clinical sample (urine) by inoculating a portion of the clinical sample in a medium containing an antibiotic agent (Rifampicin, ciprofloxacin, chloramphenicol, or, gentamicin) and, inoculating a portion of the clinical sample (urine) in a medium that does not contain said antibiotic agent.  Following incubation of the two portions, Haake et al. determine the amount of RNA present in each portion utilizing probe hybridization.  Haake et al. teach that a reduced amount of probe hybridization in the presence of the antibiotic agent (80% reduction) relative to the amount of probe hybridization in the absence of the antibiotic agent is indicative of the susceptibility of the sample to antibiotic.  (Abstract; paragraphs 0006, 0090; Example 1; claims 1, 14)

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Rodney P. Swartz, Ph.D., Art Unit 1645, whose telephone number is (571) 272-0865. The examiner can normally be reached on Monday-Thursday from 7:30 AM to 6:00 PM EST.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the Examiner by telephone are unsuccessful, please contact the Examiner's Supervisor, Gary Nickol, at (571)272-0835.
	The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Rodney P Swartz, Ph.D./Primary Examiner, Art Unit 1645                                                                                                                                                                                                        August 25, 2021